SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH November, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Condensed Consolidated Interim Financial Information September 30, 2010 and Review Report of Independent Auditors (A free translation of the original in Portuguese) Review Report of Independent Accountants To the Management and Stockholders TAM S.A. and subsidiaries 1 We have reviewed the accounting information included in the Quarterly Information (ITR) of TAM S.A. and subsidiaries for the quarter ended September 30, 2010, comprising the balance sheet and the statement of income, of changes in stockholders equity and of cash flows , explanatory notes and the performance report. This Quarterly Information is the responsibility of the Companys management. 2 Our review was carried out in accordance with specific standards established by the Institute of Independent Auditors of Brazil (IBRACON), in conjunction with the Federal Accounting Council (CFC), and mainly comprised: (a) inquiries of and discussions with management responsible for the accounting, financial and operating areas of the Company with regard to the main criteria adopted for the preparation of the Quarterly Information; and (b) a review of information and of subsequent events which have, or could have, significant effects on the financial position and operations of the Company and its subsidiaries. 3 Based on our limited review, we are not aware of any material modifications that should be made to the quarterly information referred to above in order that it be stated in accordance with the accounting practices adopted in Brazil applicable to the preparation of the Quarterly Information, consistent with the standards issued by the Brazilian Securities Commission (CVM). 4 On November 16, 2010 we issued a report on the accounting information included in the Quarterly Information (ITR) of TAM S.A. on a stand alone basis, for the quarter ended September 30, 2010. This Quarterly Information was prepared in accordance with the accounting practices adopted in Brazil applicable to the preparation of the Quarterly Information, consistent with the standards issued by the Brazilian Securities Commission (CVM). São Paulo, November 16, 2010. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Carlos Alberto de Sousa Contador CRC 1RJ 056561/O-0 S SP TAM S.A. Condensed Consolidated Balance Sheet As at September 30, 2010 and December 31, 2009 In thousands of reais, unless otherwise indicated Assets Note September 30, 2010 December 31, 2009 Liabilities Note September 30, December 31, 2009 (Unaudited) (Unaudited) Current assets Current liabilities Cash and cash equivalents Suppliers Financial assets at fair value through profit and loss Financial liabilities 8 Trade accounts receivable 5 Salaries and social charges Inventories Deferred income Taxes recoverable Taxes, charges and contributions Prepaid expenses Interest on own capital and dividends payable Derivative financial instruments 9 Derivative financial instruments 9 Other receivables Other current liabilities Non-current assets Non-current liabilities Restricted cash Financial liabilities 8 Deposits in guarantee Derivative financial instruments 9 Deferred income tax and social contribution 6 Deferred income Prepaid aircraft maintenance Provisions for contingencies 10 Other receivables Refinanced taxes payable under Fiscal Recovery Program Derivative financial instruments 9 Other non-current liabilities Property, plant and equipment 7 Intangible assets Total liabilities Equity Capital and reserves attributable to equity share holders of TAM S,A, Share capital 11 675,497 Revaluation reserve 12 107,344 Other reserves 13 781,753 Retained earnings (accumulated deficit) Non-controlling interest Total equity 1,864,632 Total assets Total liabilities and equity The accompanying notes are an integral part of this condensed consolidated interim financial information. 3 TAM S.A. Condensed Consolidated Income Statements (unaudited) Three and nine month periods ended September 30, 2010 and 2009 In thousands of reais, unless otherwise indicated Quarter ended Nine months ended Note September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 Revenue 14 2,938,800 8,514,092 Operating expenses 15 (2,248,309) (7,334,653) Operating profit before movements in fair value of fuel derivatives and loss on revaluation of aircraft 819,439 Movements in fair value of fuel derivatives 12,735 (33,852) Loss on revaluation reserve of aircraft recognized in the income statement Operating profit/(loss) Finance income 16 652,185 1,521,569 Finance costs 16 (1,414,801) Profit before income tax and social contribution 1,148,025 Income tax and social contribution 17 (396,030) (345,111) Profit for the period (all continuing operations) Attributable to Non-controlling interest Equity holders of TAM 527,363 Earnings per share (common and preferred)  in R$ Basic 18 Diluted 18 TAM S.A. Condensed Consolidated Statements of Comprehensive Income (unaudited) Three and nine month periods ended September 30, 2010 and 2009 In thousands of reais, unless otherwise indicated Quarter ended Nine months ended September 30, 2010 September 30, 2009 September 30, 2010 September 30, Revaluation of property, plant and equipments, net of tax Currency translation losses, no tax effect Net (expense) recognized directly in equity, net of tax Profit for the period (all continuing operations) Total comprehensive income for the period Attributable to Non-controlling interest Equity holders of TAM Earnings per share (common and preferred)  in R$ Basic Diluted The accompanying notes are an integral part of this condensed consolidated interim financial information. 4 TAM S.A. Condensed Consolidated Statement of Changes in Equity (unaudited) Nine months periods ended September 30, 2010 and 2009 In thousands of reais, unless otherwise indicated Share capital Revaluation Reserve Other reserves (Note 13) Retained earnings Total Non-controlling interest Total At December 31, 2008 675,497 1,146,829 92,092 (591,525) 1,322,893 4,234 1,327,127 Total comprehensive income for the period, net of tax (753,201) (18,003) 787,040 15,836 1,451 17,287 Revaluation reserve depreciation of aircraft (36,371) 36,371 Other movements (2,397) (2,397) Transactions with owners: Stock option plan expense 9,556 9,556 9,556 Subtotal transactions with owners 9,556 9,556 (2,397) 7,159 At September 30, 2009 675,497 357,257 83,645 231,886 1,348,285 3,288 1,351,573 At December 31, 2009 675,497 116,504 131,583 (428,577) 495,007 3,408 498,415 Total comprehensive income (loss) for the period, net of tax (2) 527,363 527,361 19,881 547,242 Revaluation reserve depreciation of aircraft (9,160) 9,160 Exchange rate on foreign subsidiary (157) (157) (157) Stock option plan expense 11,588 11,588 11,588 Transactions with owners: Dividends and interest on own capital to non-controlling interest of Multiplus S.A. and Mercosur (9,078) (9,078) Advanced for future capital increase (Note 11.d) 144,407 144,407 144,407 Sale of treasury shares to beneficiaries of stock option plan 5,062 (1,909) 3,153 3,153 Transfer to non-controlling shareholders: Effect on equity of the issuance and sale of new shares of Multiplus S.A. (Note 1) 489,115 489,115 179,947 669,062 Subtotal transactions with owners 638,584 (1,909) 636,675 170,869 828,210 At September 30, 2010 675,497 107,344 781,753 105,880 1,670,474 194,158 1,864,632 The accompanying notes are an integral part of this condensed consolidated interim financial information. 5 TAM S.A. Condensed Consolidated Statement of Cash Flow Nine month periods ended September 30, 2010 and 2009 (unaudited) In thousands of reais, unless otherwise indicated Note September 30, September 30, 2009 Cash generated from (used in) operating activities 19 Taxes paid Interest paid Net cash generated from (used in) operating activities Cash flows from investing activities Investments in restricted cash Cash paid for business combination net of cash received (Note 1) Proceeds from sale property, plant and equipment (PPE) / intangible Purchases of property, plant and equipment (PPE) Purchases of intangible assets Purchases of assets of TAM Milor including TAM Brands (Note 1) Deposits in guarantee Reimbursements Deposits made Pre delivery payments Reimbursements Payments Net cash (used in) investing activities Cash flows from financing activities Proceeds from sale of treasury shares upon exercise of stock options Net cash received in a public offering of shares of subsidiary Multiplus Cash proceeds from issuance of shares in connection with acquisition of assets of TAM Milor (Note 1) Dividends paid  TAM S.A. Dividends paid and interest on capital own to non-controlling shareholders of Multiplus and Mercosur Short and long-term borrowings Issuance Repayment Debentures Issuance Repayment Capital element of finance leases Net cash (used in) provided by (used in) from financing activities ) Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period Supplementary information on cash flows: Non cash investing and financing activities  Acquisition of aircraft under finance lease  Acquisition of assets of TAM Milor through issuance of shares (Note 1) The accompanying notes are an integral part of this condensed consolidated interim financial information. 6 TAM S.A. Condensed Consolidated Statement of Cash Flow Nine month periods ended September 30, 2010 and 2009 (unaudited) In thousands of reais, unless otherwise indicated 1 1 General Information TAM S.A ("TAM" or the "Company") was incorporated on May 12, 1997, to invest in companies which carry out air transportation activities. The Company wholly owns TAM Linhas Aéreas S.A., ("TLA"), a company that operates in the transportation of passengers and cargo in Brazil and on international routes, and also owns 94.98% of Transportes Aéreos del Mercosur S.A. ("TAM Airlines"), an airline headquartered in Assunción, Paraguay, which operates in Paraguay, Argentina, Brazil, Chile, Uruguay and Bolivia. TAM is incorporated and domiciled in Brazil and its registered office is in Av. Jurandir, 856, Lote 4, 1st floor, São Paulo, SP. On July 15, 2005, the Company concluded a public offering of shares on the São Paulo Stock Exchange  BOVESPA. On March 10, 2006 the Company made an additional public offering  this time in the BM&F  Bolsa de Valores, Mercadorias e Futuros (BM&F BOVESPA) and in the New York Stock Exchange  NYSE (in the form of American Depositary Shares  ADS), which was concluded on April 6, 2006. The Company, through its subsidiary TLA, controls the companies TAM Capital Inc, (TAM Capital), TAM Capital Inc, 2 (TAM Capital 2), TAM Financial Services 1 Limited (TAM Financial 1) and TAM Financial Services 2 Limited (TAM Financial 2), all headquartered in the Cayman Islands, whose main activities involve aircraft acquisition and financing and issuance of debt. Debt issued by these wholly-owned companies is wholly and unconditionally guaranteed by TAM. TLA also controls the company TAM Viagens e Turismo Ltda. (TAM Viagens) and TAM Milor Táxi Aéreo, Representações, Marcas e Patentes S.A. (TAM Milor),, whose corporate purpose is to carry out the activities of a travel and tourism agency, under the name TAM Viagens and ownership of the TAM Brand, respectively. The Company controls TP Participações Ltda. which on July 20, 2009, changed its name to TP Franchising Ltda.(TP Franchising) and modified its corporate purpose to the development of franchises. This company has not any activity since October 23, 2004, when it was established. In the Extraordinary General Meeting (AGE) held on October 28, 2009, it was approved the change of the name of Q.X.S.P.E. Empreendimentos e Participações S.A. to Multiplus S.A.(Multiplus). Multiplus´s main activity is the development and management of customer loyalty programs. A public offering of shares of this subsidiary was concluded on February 05, 2010. See Corporate Reorganization below. Since March 15, 2010, date on which its purchase was approved, the Company controls Pantanal Linhas Aéreas S.A.  Pantanal. See Acquisition of Pantanal below. Pantanal is under bankruptcy protection. On July 13, 2010, TlA acquired TAM Milor. See Acquisition of TAM Milor below. This condensed consolidated interim financial information statement, of TAM and its subsidiaries was approved by the Board of Executive Officers ( Diretoria ) on November 12, 2010. Corporate Reorganization During the second semester of 2009, the Company underwent a corporate reorganization that resulted in the creation of the subsidiary Multiplus. Multiplus is domiciled in Brazil, engaged in the development and management of customer loyalty programs, the creation of databases, the sale of reward redemption rights under customer loyalty programs, and the purchase of items related directly and indirectly with the development of the aforementioned activities. The corporate reorganization had the purpose of segregating and transferring all of the TLA customer loyalty business to a separate company, providing more rationalization in the operational, administrative and financial structures of customer loyalty business of TLA, and greater efficiency, profitability and independence. The changes made can be represented as follows: The accompanying notes are an integral part of this condensed consolidated interim financial information. 7 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated Beginning on January 1, 2010, Multiplus assumed the exclusive management of the TAM Loyalty Program. On February 3, 2010 Multiplus was listed as a publicly traded company under BMF&Bovespa. On February 5, 2010, the Company carried out an Initial Public Offering, obtaining proceeds for the gross the amount of R$692,385, which net of issue costs of R$35,337 and the related tax effect of R$12,014, resulted in a capital increase of R$669,062, through the issuance of 43,274,000 shares of common stock at the issue price of R$16.00 per share. At the time of the public offering, transactions and results of Multiplus were not relevant and Multiplus had shareholders equity of less than R$ 1,000. As a result of the public offering TAM had its interest in Multiplus reduced from 100% to 73.17% while maintaining control. The sale of shares in the public offering resulted in an increase in the participation of non-controlling interest of R$179,947 and a reduction in the interest of TAM determined as follows: Public offering Shareholders equity of Multiplus before issuance of shares 970 Interest of TAM in Multiplus - % 100% Interest of TAM in Multiplus 970 Shareholders equity of Multiplus after issuance of shares 676,415 Interest of TAM in Multiplus - % 73.17% Interest of TAM in Multiplus 494,933 Increase in non-controlling interest 179,947 Transfer from non-controlling interest to equity attributable to equity share holders of TAM S.A. 489,115 The following table presents the disclosures required by accounting standards for increases in equity attributable to equity holders of TAM as result of transactions with non-controlling interests when control in the investee is maintained: Quarter ended September 30, 2010 Nine months ended September 30, 2010 Profit attributable to shareholders of TAM 740,025 527,363 Transactions with non-controlling interests: Increase in shareholders equity of TAM, as a result of the public offering of Multiplus 489,115 489,115 Profit attributable to shareholders of TAM and transfers from non-controlling shareholders 1,229,140 1,016,478 Acquisition of Pantanal On December 19, 2009 TAM announced and reported to the Comissão de Valores Mobiliários (“CVM”), the Brazilian securities commission and other appropriate authorities that it had agreed to purchase all shares of the regional airline company Pantanal. This acquisition, which has substantial strategic value in the view of management, has a purchase price of R$13 million, and R$ 3 million were paid in December 2009 as an advance and the remaining amount of R$ 10 million was paid in March 2010. This acquisition represents an important step towards transformation of the Company into a diversified business group in the civil aviation field, pursuant to its objective of constantly seeking out new opportunities for growth. On March 15, 2010 this acquisition was approved by the Agência Nacional de Aviação Civil (“ANAC”) the Brazilian civil aviation agency and on March 30, 2010 Pantanal’s authorization to operate was renewed to 2020. 8 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated No contingent purchase price exists as result of the terms of the transaction and the selling shareholders did not grant any guarantees or indemnification rights with respect to contingent liabilities. Pantanal had at the date of the acquisition a fleet of three ATR42-320 aircraft and operates out of São Paulo’s Congonhas Airport, performing regular passenger and cargo transportation services from São Paulo to six cities with medium-sized population in the states of São Paulo, Minas Gerais and Paraná. Its ATR42-320 aircraft regularly flies to and from Araçatuba, Bauru, Marília, Presidente Prudente, Juiz de Fora and Maringá. During 2009 it transported approximately 260 thousand passengers. On September 30, 2010, the Company has five ATR42-320 aircrafts. After concluding the acquisition of Pantanal, the Company prepared an opening balance sheet as of February 28, 2010, where assets and liabilities of Pantanal were recorded under the purchase method, in compliance with CPC 15 - Business Combinations. Under this method, identifiable assets and liabilities were recognized at their fair value on the date of acquisition. As part of this process, items included in property and equipment of Pantanal were recorded at fair value. The main components of the preliminary opening balance sheet as of February 28, 2010 are as follows: Balances at February 28, 2010 –Historical amounts Acquisition adjustments Opening balance sheet at, February 28, 2010 - Preliminary Assets Cash and cash equivalents 956 956 Accounts receivable 5,733 5,733 Inventories 7,765 7,765 Others accounts receivable 2,157 2,157 Property, plant and equipment 26,373 (12,392) 13,981 Intangible assets 124,927 124,927 Total 42,984 112,535 155,519 Liabilities Current Suppliers 5,440 5,440 Financial liabilities 16,284 16,284 Salaries and social charges 13,441 13,441 Deferred revenue 4,808 4,808 Taxes, charges and contributions 7,756 7,756 Provisions 7,386 7,386 Other current liabilities 2,886 2,886 Non-current Fiscal recovery program 68,935 68,935 Contingencies 10,390 10,390 Other provisions 5,193 5,193 142,519 142,519 Equity (99,535) 112,535 13,000 Total 42,984 112,535 155,519 The main adjustments relating to the opening balance sheet as of February 28, 2010 were as follows: R$ mil Adjustments of property, plant and equipment to fair value (12,392) Intangible asset at fair value 124,927 112,535 9 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated On a preliminary basis management has identified as separable intangible assets the airport operation rights. Also on a preliminary basis management estimated the fair value of such intangible assets at R$ 124,927.Those rights are considered to have an indefinite useful life and are based on the expected profitability from operating scheduled flights from the relevant airports. TAM management assesses the impairment of those rights annually, or in a shorter period in the event of changes in circumstances. The amount of intangible assets represents management best estimate based on current available information, Management expects to perform a valuation of certain additional assets and liabilities, including intangible assets and contingent liabilities, until the end of the year 2010 which may result in adjustments to the preliminary allocation. Previous to the date of purchase, there were no relationships between TAM and Pantanal. The following table presents revenue and loss of Pantanal consolidated in the financial statements of TAM from the date of purchase: Quarter ended September 30, 2010 Nine months period ended September 30,2010 Revenue 24,962 42,322 Loss for the period (3,741) (8,231) Aquisition of TAM Milor On July 13, 2010, the Board of Directors of the Company approved, the acquisition through its subsidiary TLA, of all shares of the shareholders of TAM Milor which are also shareholders of the Company. TAM Milor is the holder of the brand “TAM” and other related brands ("TAM" Brands) which are used by the Company, by TLA and other related companies. The authorization to use the TAM Brands referred above by the Company and subsidiaries was formalized in a license agreement for use of trademarks, on March 10, 2005 as further detailed in Note Considering that TAM Milor does not meet the definition of a “business” the transaction has been accounted for as an acquisition of assets. The consideration paid by TLA was comprised by: (a) a cash payment of R$ 25,481 on the date of the agreement, and (b) the issuance of a note payable by TLA to the selling shareholders for an amount of R$ 144,395 (Note 11 (d)). Contemporaneously it has been agreed that Note payable by TLA would be contributed by the selling shareholders to TAM in exchange for 5,621,634 newly issued common shares of TAM. Also it has been agreed that at its turn TAM would contribute the Note to TLA in exchange for shares of TLA. Before and after the contribution of the Note to TLA TAM has call outstanding shares of TLA. In order to avoid dilution of the other shareholders not contributing the Note and in accordance with Brazilian Corporate Law all other shareholders of the Company have the right to acquire from the Company part of the 5,621,634 newly issued common shares (proportional to their interest in the capital of the Company) through a cash payment (preference right). The proceeds from the issuance of such shares by the Company must be used to repay the Note. As a result of this mechanism the selling shareholders of TAM Milor would receive in addition to the cash payment of R$ 25,481, the proceeds from the issuance of shares to other shareholders who exercised their preference right and the newly issued common shares not issued to other shareholders. The preference right was exercised by some shareholders which resulted in proceeds from the issuance of shares to them of R$ 72,963. 10 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated As a result acquisition of TAM Milor resulted in the following consideration: Paid in cash as result of the agreement Paid in cash as repayment of the Note with proceeds from issuance of shares to other shareholders who exercised their preference rights Sub-total paid in cash Issuance of shares to selling shareholders as repayment of the Note Total consideration on acquisition of TAM Milor The amount in the transaction by TLA was R$ 169 million, basically related to the acquisition of the brand TAM, of which R$ 25 million of this amount will be paid in cash on signing date of the purchase and sale agreement of shares and the remaining R$ 144 million is financed through issuance of promissory notes in favor of the sellers, in which the increment of credit held in a capital increase of the Company within the limit of authorized capital (Note 11.c), being assured the right of preference to other shareholders. This right was exercised by the inflow of resources in the Company in the amount of R$ 73 million, as set out in corporate actions were transferred to the holders of the original claim. The only relevant assets held by the entity acquired are the TAM Brands. The assets of TAM Milor acquired have been recorded at its estimated fair value which also approximates the value of the cash paid plus the fair value of the common shares of TAM issued. The fair value of the TAM Brands has been estimated using income approach techniques through the use of estimated discounted cash flows and the valuation has been performed by specialized appraisers. As of September 30, 2010 the Company was in the process of finalizing the processes required to issue the shares under Brazilian Corporate Law and for that reason the 5,621,634 common share certificates have not yet been issued. As a result the credit to equity resulting from the receipt of the assets of TAM Milor is recorded as of September 30, 2010 under Other reserves  Advance for future capital increase. Upon issuance of the share certificates the amount will be reclassified to Share Capital. 2 2 Basis of preparation The condensed consolidated interim financial information for the three and nine month periods ended September 30, 2010 and 2009 has been prepared in accordance with Pronouncement CPC 21  Interim financial reporting, issued by the Comitê de Pronunciamentos Contábeis (CPC), the Brazilian Accouting Pronuncements Committee. The consolidated interim financial information should be read in conjunction with the annual financial statements for the year ended December 31, 2009, which have been prepared in accordance with pronouncements issued by the CPC and that were approved by the CVM. Standards issued by the CPC, fully converge with international standards issued by the International Accounting Standards Board - IASB. TAM also prepares interim financial information in accordance with accounting practices adopted in Brazil (BRGAAP) applicable to the preparation of the Quarterly Information, consistent with the standards issued by the CVM on an unconsolidated parent-company basis. A reconciliation of net income for the nine months ended September 30, 2009 and equity as of September 30, 2009 between the unconsolidated parent company information and the consolidated information is presented in Note 23. The condensed consolidated financial information is presented in thousands of Brazilian reais, except where indicated otherwise. 11 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated 2.1 Consolidation All the entities in which the Company has investments are subsidiaries of the Company. Subsidiaries are all entities (including specific purpose entities) over which TAM has the power to govern the financial and operating policies, generally accompanying a shareholding of more than one half of the voting rights. The existence and effect of potential voting rights that are currently exercisable or convertible are considered when assessing whether TAM controls another entity. Subsidiaries are fully consolidated from the date on which control is transferred to TAM. They are consolidated from the date that control ceases. Intercompany transactions, balances and unrealized gains on transactions between the companies are eliminated. Unrealized losses are also eliminated but are considered as an impairment indicator of the asset transferred. Accounting policies of subsidiaries have been changed where necessary to ensure consistency with the policies adopted by TAM. Companies included in the consolidated financial statements Ownership and voting power % Reporting date Ownership September 30, 2010 December 31, 2009 TLA Direct TAM Viagens (i) Indirect TAM Capital (i) Indirect TAM Capital 2 (i) Indirect TAM Financial 1 (i) Indirect TAM Financial 2 (i) Indirect Fundo Spitfire II ( exclusive investment fund ) (ii) Indirect TP Franchising Direct Mercosur Direct Multiplus (iii) Direct Pantanal (iv) Direct TAM Milor (v) Indirect (i) TAM's investments are held indirectly through TLA. (ii) TAM's investment is held 30% directly and 70% through TLA. (iii) See Corporate reorganization. (iv) As mentioned in Note 1, the Company started controlling Pantanal on March 15, 2010. The condensed consolidated interim information for the period ended September 30, 2010 include the net loss of the months from March to September of Pantanal. (v) See Acquisition of TAM Milor. 2.2 2.2 Recent accounting developments (a) (a) The following accounting standards and amendments to standards are mandatory for the year beginning in January 2010 and have been applied by TAM: CPC 03 (R2) Statement of Cash Flows (amendment), effective for periods beginning on or after January 1, 2010. It requires that only expenditures that result in the recognition of an asset in the balance sheet be classified as investing activities. The application of this standard did not have any material impact. CPC 01 (R1) Impairment of Assets (amendments)  When the fair value less costs to sell is calculated based on discounted cash flows, disclosures equivalent to those for calculation of the value in use should be made, as well as the clarification that the largest cash generating unit to which to the goodwill should be allocated is an operating segment. The application of this standard did not have any material impact. CPC 05 (R1) Related-Party Disclosures. This standard excludes the requirement for public or mixed-economy companies to disclose details of the transaction with the federal government or with public or mixed-economy companies. 12 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated (b) (b) The following new standards, amendments to standards or interpretations were issued by the International Accounting Standards Board  IASB and CPC has already prepared exposure drafts of amendments to its standards following the same criteria than in the standard amendments or interpretations issued by the IASB and have submitted those standards to the public hearings. However no final standards have yet been issued and therefore, its application is not permitted in Brazil until his approval: · CPC 06 (R1) equivalent to IAS 17 Classification of leases of land and buildings, effective for periods beginning on or after January 1, 2010. Elimination of the guidance in relation to lease of land to eliminate the inconsistency with the general principles of IAS 17. · CPC 04 (R1) equivalent to IAS 38 Intangible Asset (amendment), effective for periods beginning on or after January 1, 2010. It clarifies guidance in measuring the fair value of intangible assets acquired in a business combination. (c) (c) The following interpretations and amendments to existing standards were published by the International Accounting Standards Board  IASB, but there is no equivalent standard issued by the CPC and as a result their application in Brazil is not permitted. The CPC is committed to reviewe and update all its standards and interpretation in order for then to be fully converged with the international accounting standards issued by the IASB: · IFRS 1 (amendment)  Oil and Gas Assets and Classification of Lease, effective for periods beginning on or after January 1, 2010. · IFRS 2 (amendment)  Cash-Settled Shared-Based Payment, effective for periods beginning on or after January 1, 2010. The revised standard clarifies how to determine share-based payment transactions in the consolidated and in the separate financial statements of subsidiaries. · IFRS 3 (amendment)  Business combination  effective for periods beginning after July 01, 2010. · IFRS 7 (amendment)  Financial instruments disclosures  improvements. The alteration was issued in May, 2010 applicable for periods beginning after July 01, 2010. · IAS 1 (amendment)  Presentation of financial statements  It clarifies that a possible settlement of a liability through the issuance of shares is not significant for its classification as current or non-current, effective for periods beginning on or after January 1, 2010 and other clarifications about equity information applicable for the periods beginning after January 01, 2011 · IAS 32 (amendment)  Classification of Rights Issues, effective for periods beginning on or after February 1, 2010. · IFRIC 14, IAS 19 - The Limits on a Defined Benefit Asset, Minimum Funding Requirements and their Interaction, effective for periods beginning on or after January 1, 2011. This standard removes an unintentional consequence of IFRIC 14 related to voluntary advance payments when there is a minimum funding requirement. · IFRIC 19  Extinguishment of Financial Liabilities with Equity Instruments, effective for transactions carried out on or after July 1, 2010. This standard clarifies the accounting treatment when an entity renegotiates the terms of its debts and as a result the liability is extinguished upon the issuance, by the debtor, of shares of its capital on behalf of the creditor. · IFRS 9  Financial Instruments (effective for periods beginning on or after January 1, 2013)  The standard specifies how an entity should classify and measure its financial assets. It requires that all financial assets be classified based on the entity´s financial asset management model and the characteristics of the contractual cash flow of assets. All financial assets will be initially measured at fair value and subsequently measured at fair value or amortized cost. 13 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated 3 3 Accounting policies Except as described below, the accounting policies applied are consistent with those of the consolidated annual financial statements for the year ended December 31, 2009, prepared in accordance with accounting practices adopted in Brazil. Management assesses quarterly if the recorded amount of flight equipment differs materially from the amount that would be determined if the fair value was used. When it is concluded that the carrying amount is significantly different from the fair value, management internally estimates the fair value in each quarter, instead of using independent appraisal reports. During the three and nine months ended September 30, 2010, there were no significant changes in the fair value when compared to December 31, 2009. 4 Financial risk management 4.1 Financial risk management TAM's activities expose it to a variety of financial risks: market risk (including currency risk, interest rate risk and price risk), credit risk and liquidity risk. The Company has a formal Risk Management Policy that defines the rules to be followed and authorizes the Treasury Department to enter into derivative transactions in order to reduce the impact that possible fluctuations in fuel prices and foreign exchange and interest rates may have on its cash flows. The management of risk is monitored by the Risk Committee that is, responsible for, among other assignments: · Decide on the increase in the hedge percentage levels, based on TAM strategic issues, and monitor the comparison between budgeted, TAM and market scenarios; · Manage and monitor the risk exposure; · Monitor the compliance with the hedge policy; · Decide on the market risk exposure level; · Establish financial limits for all institutions authorized to carry out hedge transactions; · Monitor the performance of hedge transactions, Derivatives, when contracted, are used in line with TAM's policies, considering liquidity, expected impact on TAM's results and cash flows and cost/benefit analysis of each position taken. Controls over the use of derivatives include ensuring that the derivatives contracted are in line with market rates. All of the derivatives entered into are to mitigate TAM's risk exposures and are not used for speculation. (a) (a) Market risks The Company is exposed to market risks arising from its normal business activities. These market risks principally relate to changes in interest rates, exchange rates or jet fuel prices, Such variations can negatively affect its cash flow and future expenses. Market risk is the risk of a possible loss derived from variations in the prices of market prices ( rates of exchange, interest rates, prices of commodities, or others) that may affect the Companys cash flow or results. The Company entered into derivative contracts with the purpose of reducing the risks derived from variations in these factors. Policies and procedures have been implemented to evaluate these risks and to monitor the transactions with derivatives. The policies establish minimum and maximum levels of protection, and requires that counterparties have investment grade credit rating as condition for entering into the transactions. 14 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated (i) Risks relating to variations in the price of jet fuel (i.1) General policy One of the most important financial risks of airline companies is the volatility in fuel prices. Fuel represented 39.0% and 34.3% of operating costs for the three and nine months periods ended September 30, 2010 (09.30.2009  30.2% and 27.9%). The Company has entered into derivative transactions in order to economically hedge itself against this risk. TAM's Risk Committee has established policies for achieving this. The policy establishes to carry out derivative transactions covering a maximum level of 60% of the fuel consumption projected for the following twenty-four months and minimum levels of 20% of the consumption projected for the first twelve months and 10% for the subsequent twelve months. Swaps, options, or a combination of these instruments, using market prices for crude oil, heating oil or jet fuel as the underlying may be used to achieve TAMs aims. (i.2) Characteristics of the derivatives instruments used In Brazil the price of jet kerosene is determined by the state-controlled oil company, Petrobras, based on international jet fuel prices. TAM aims to reduce the volatility in its kerosene price by using derivatives based on crude oil (West Texas Intermediate or "WTI"). WTI is highly correlated with TAMs average Jet Fuel Price. This strong fundamental and statistical relationship, coupled with the fact that crude oil is arguably the most actively traded commodity, led TAM to elect WTI as the main underlying for its fuel hedging program. At September 30, 2010 all financial instruments entered into are over the counter. Due to the restructuring of the maturity of certain of its derivatives, which took place in the first quarter of 2009, and third quarter of 2010, TAM has agreed to deposit a portion of the fair value of some of those restructured derivatives as collateral. Financial instruments posted as collateral are included in the statement of financial position under Restricted Cash and Financial assets at fair value through profit and loss and its carrying amount is R$ 125 million at September 30, 2010 (12.31.2009 - R$ 96 million). All the counterparties are rated as low risk of credit by the main credit-rating agencies ( Standard & Poors, Fitch e Moodys ). As TAM does not hedge 100% of its expected fuel needs with derivatives, any increase in kerosene prices will not be completely offset by changes in the fair value of derivatives; similarly decreases in kerosene prices will have a net benefit to TAM as they will not be fully offset by change in the fair value of the derivatives. (i.3) Restructuring of derivatives during 2010 In the third quarter of 2010, the Company made a new restructuring of certain of its derivative, whose market value was R(155) million at June 30, 2010. The restructuring comprised (i) extending the maturity date of derivatives and the spreading the new maturities over a longer period, extending the term of derivatives, and (ii) reducing the exercise prices. With this action, the Company sought to extend the coverage period of hedge transactions, adjusting its level of derivatives to the minimum levels required by the policy. The coverage profile, which was concentrated in the second half of 2010, before the restructuring was then distributed over 2011 and 2012, including a small coverage in the first quarter of 2013. For the 12 months, from September 30, 2010 the coverage comprises 24% of the anticipated consumption. The average strike price for transactions currently outstanding maturing in the same period is US$ 87 per barrel. The restructuring of the derivatives represented a reduction of approximately US$ 60 million (not reviewed by independent auditor) of expected disbursement. Derivative financial instruments used as hedge of changes in jet fuel prices were accounted for at fair value, with unrealized gains and losses recognized in the income statement. Restructured derivatives continue to be measured at fair value after the restructuring and, as a result, the impact of the restructuring has been recognized in gains and losses as part of the reassessment of the derivatives fair value. Consequently, the impacts of the restructuring of derivatives have been recognized in the income statement. The Company is assessing the possibility of applying hedge accounting for new derivatives to be entered into in future periods. 15 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated (i.4) Outstanding positions of derivatives The following table presents the percentages of anticipated consumption covered for the next 12 months after each date and the average strike price for the transactions outstanding as of each of those dates: September 30, 2010 December 31, 2009 % of coverage anticipated for the next 12 months 24% 23 % Average strike price for outstanding derivatives US$ 87/bbl US$ 115 /bbl Market price of WTI US$ 80/bbl US$ 79/bbl The following table presents both the notional amount and fair value of outstanding derivatives as of each date broken down by maturity: Total At December 31, 2009 Notional amount  thousands of barrels Fair value  R$ thousand At September 30, 2010 Notional amount  thousands of barrels Fair value  R$ thousand TAM only contracts derivatives with counterparties which have an investment grade rating issued by S&P, Moodys or Fitch. The distribution of fair values by credit rating of counterparties is as follows: September 30, 2010 Fair value of derivatives AAA* AA+, AA or AA-* A+, A or A-* *The ratings can be expressed both in the global scale and in local currency. Each agency has a slightly different way to present rating; the table above unifies the presentations in that what we believe is the most well known rating international scale. A hypothetical 10% increase/decrease in the price of WTI would lead to an increase/decrease of approximately US$ 30.9 million / US$ 35.1 million (equivalent to R$ 52.3 million / R$ 59.4 million at September 30, 2010) in the fair value of WTI derivatives. This increase/ decrease would directly affect the Companys net income; in terms of cash flows, however, these changes in WTI price would be more than offset by a decrease/increase in the Companys kerosene-type jet fuel costs. The cash payments for settling the derivatives are due at their respective maturities, distributed over 2010, 2011, 2012 and 2013. (ii) Exchange rate risk A significant portion of the operating costs and expenses, such as aircraft and engine maintenance services, aircraft lease payments and aircraft insurance, are denominated in U.S. dollars. The Company may enter into derivative contracts to hedge against a possible appreciation or depreciation of the Real against the U.S. dollar. 16 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated In view of the restructuring of derivatives made in the first quarter of 2009, one of the counterparties required a deposit denominated in dollars as guarantee. As deposits in foreign currency are not permitted in Brazil, a non-deliverable Forward (Buy R$ / Sell US$) was entered into and also provided as collateral for the notional amount of the deposit. At September 30, 2010, if the Brazilian Real had weakened/strengthened by 10% against the U.S. dollar with all other variables maintained constant, the financial result would have been approximately R$ 549 million higher/lower, mainly as a result of foreign exchange gains/losses on U.S. dollar denominated trade receivables, U.S. dollar denominated financial assets, and foreign exchange gains/losses on translation of U.S. dollar-denominated borrowings and finance leases. Our flight equipment is recorded in these financial statements at its revalued amounts in Brazilian Reais, which is our functional currency and the currency in which we present our financial statements. As a result, while the U.S. dollar market price of a specific aircraft or piece of flight equipment may remain the same over time, because of fluctuations in the exchange rate between the U.S. dollar and Brazilian Real, the amount we record in Brazilian Reais in our financial statements may change. If the fair value of aircraft or flight equipment as of a certain date is lower than its historical cost, we recognize a loss in our income statement under "Losses on revaluation of aircraft recognized in income statement". If the fair value subsequently increases, we reverse that loss up to the extent originally recognized. On April 2010, the Treasury Department obtained authorization from the Risk Committee to enter into short-term currency hedge transactions. The notional amount and fair value of the foreign currency derivatives outstanding are presented below: At December 31, 2009 Notional amount  US$ (Citibank) (thousand) Fair value  R$ At September 30, 2010 Notional amount  US$ (Citibank) (thousand) Fair value  R$ (iii) (iii) Interest rate risk TAMs earnings are affected by changes in interest rates due to the impact these changes have on interest expense from variable-rate debt instruments, variable-rate lease contracts, and on interest income generated from its cash and short-term investment balances. To minimize possible impacts from interest rate fluctuations, TAM has adopted a policy of diversification, alternating between contracting fixed and variable rates (such as the London Interbank Offered Rate LIBOR and CDI). A hypothetical 100 basis point increase in US$ LIBOR interest rates for the nine-month period ended September 30, 2010 would increase its aircraft rental and interest expense, in the six-month period, by approximately US$25 million (equivalent to R$ 43 million at September 30, 2010). A hypothetical 100 basis point increase in domestic market (CDI) interest rates the nine-month period ended September 30, 2010 would increase its interest expense on borrowings, in the nine month period, by approximately R$ 9 million. The Company does not have financial instruments to hedge the cash flow against fluctuations in interest rates. (b) Credit risk Credit risk arises from the possibility of TAM not recovering amounts receivable from services provided to consumers and/or travel agencies, or from credits held from financial institutions generated by financial investment operations. Management does not currently expect any significant losses from non-performance by its counterparties, and does not have any significant exposure to any individual counterparty. 17 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated To reduce credit risk, TAM has adopted the practice of establishing credit limits and the permanent follow-up of its debtor balances (mainly from travel agencies). TAM only deals with financial institution counterparties which have a credit rating of at least BBB-(Baa3) issued by S&P, Moodys or Fitch. Each institution has a maximum limit for investments, as determined by the Companys Risk Committee. (c) Liquidity risk Prudent liquidity risk management implies maintaining sufficient cash and short-term investments, the availability of funding through an adequate amount of committed credit facilities and the ability to close out market positions. Excess cash is invested mainly in TAMs exclusive investment funds. Each of these funds has a clear investment policy, with limits on concentration of risk in the underlying investments. The table below analyses TAM's financial liabilities into relevant maturity groupings based on the remaining period at the reporting date to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows and include interest, except for derivatives, for which the fair value is disclosed. Less Between Between More than one and three and than Effect of Carrying one year two years five years five years Total discounting value Non-derivative financial liabilities At September 30, 2010 Finance lease obligations Borrowings Debentures Senior notes Other (i) Refinanced taxes payable under Fiscal Recovery Program At December 31, 2009 Finance lease obligations Borrowings Debentures Senior notes Other (i) Refinanced taxes payable under Fiscal Recovery Program Derivative instruments liabilities At September 30, 2010 Fuel price risk Exchange rate risk At December 31, 2009 Fuel price risk ( Exchange rate risk ( ( ( 18 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated (i) The amount is recorded under: Suppliers and salaries and social charges. 4.2 Fair value estimation and fair value hierarchy The Company applies the procedures defined in the CPCs 38, 39 and 40 for financial instruments measured at fair value, which requires disclosere of fair value measurement by level following the hierarchy below: Quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1). Information, other than quoted prices, included within Level 1 that are adopted by the market for the asset or liability, either directly (such, as prices) or indirectly (that is, derived from prices) (Level 2). Inputs for assets or liabilities that are not based on the observable data in the market (such as unobservable inputs) (Level 3). None of the financial instruments carried at fair value by the Company of its subsidiaries fall into this category. The table below presents the Company's financial instruments measured at fair value in the statement of financial position: September 30, 2010 December 31, 2009 Level 1 Level 2 Total Level 1 Level 2 Total Financial assets at fair value through profit and loss Brazilian government securities 756,396 756,396 740,209 740,209 Corporate securities 312,141 312,141 93,234 93,234 Bank deposit certificate – CDB 32,750 32,750 46,696 46,696 Other bank deposits 171,941 171,941 130,883 130,883 756,396 516,832 1,273,228 740,209 270,813 1,011,022 Derivative financial assets Fuel hedge – WTI 5,268 5,268 5,268 5,268 Derivative financial liabilities Liabilities Fuel hedge – WTI WTI (109,134) (109,134) (220,961) (220,961) Foreign exchange derivatives (27,530) (27,530) (21,054) (21,054) (136,664) (136,664) (242,015) (242,015) No transfer of assets or liabilities between the levels of the fair value hierarchy took place during in the period ended September 30, 2010. The financial instruments recognized at fair value are determined as follows: Financial assets measured at fair value through profit and loss: Certificates of deposits and other bank deposits - Fair value has been estimated by discounting estimated cash flows using as input interest market rates. Brazilian Government securities – Corresponds to highly liquid Brazilian government securities that have prices available and correspond to transactions in an active market. Corporate securities – Correspond, typically, to debt securities for which fair value has been determined based upon actual transactions observed in organized markets (when available) or discounted cash flows using interest rates when actual transactions are not available. 19 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated Derivative financial instruments not traded in an exchange, for example, over-the-counter derivatives. TAM estimates its fair value using a series of techniques such as Black&Scholes, Garman & Kohlhagen, Monte Carlo or even discounted cash flow models commonly used in the financial market, depending on the nature of the derivative. All models used are widely accepted in the market and reflect the contractual terms of the derivative. Those models do not contain a high level of subjectivity, since the methodologies used in the models do not require significant judgment, and all inputs to the model are readily observable from actively quoted markets. 4.3 Capital management The objective of capital management is to ensure that TAM is able to continue as a going concern whilst delivering shareholder expectations of a strong capital basis as well as returning benefits to other stakeholders and optimizing the cost of capital. TAM monitors capital on the basis of the leverage ratio measured as net debt as a percentage of total capital. Net debt is defined as the total of loans and borrowings, including debentures and senior notes plus lease agreements, including operating lease commitments net of cash and cash equivalents and short-term financial assets. We define total capital as the total of shareholders’ equity and net debt as defined above: September 30, 2010 December 31 , 2009 Cash and cash equivalents (950,387) (1,075,172) Financial assets at fair value through profit and loss (1,273,228) (1,011,022) Borrowings 520,386 497,288 Debentures and senior notes 1,970,460 2,151,189 Operating lease commitments (Note 20) 1,213,977 1,512,986 Finance lease obligations 4,794,493 4,520,945 Net debt (1) 6,275,701 6,596,214 Total equity 1,864,632 498,415 Total capital (2) 8,140,333 7,094,629 Leverage ratio (1) / (2) 77.1% 93.0% The decrease in the leverage ratio during the nine months ended September 30, 2010 resulted from proceeds from: (a) the increase in equity resulting from profit for the period, and (b) the increase in equity resulting from issuance of shares of Multiplus and also from issuance of shares for the acquisition of the assets of TAM Milor. Management believes that the resources available to the Company are sufficient for its present requirements and will be sufficient to meet its anticipated requirements for capital investments, which are approved annually by the Board of Directors, and other cash requirements for the 2010 fiscal year. The company is not subject to any externally imposed capital requirement. 20 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated 5 Trade accounts receivable (a) (a) Breakdown of balances September 30, 2010 December 31, 2009 Domestic International (*) Total % Total % Credit cards 1,010,161 56,624 1,066,785 60.9 Travel agents 246,145 58,189 304,334 17.4 Partners  TAM Loyalty Program - Multiplus 60,498 60,498 3.5 On current account 14,037 618 14,655 0.8 Cargo 7,912 61,386 69,298 4.0 Other 221,835 14,575 236,410 13.4 Total 1,560,588 191,392 1,751,980 Provision for impairment (68,078) (33,704) (101,782) Total 1,492,510 157,688 1,650,198 (*) At September 30, 2010 includes R$ 23,105 (12.31.2009  R$ 57,638) denominated in US Dollars, R$ 71,491 denominated in Euros (12.31.2009  R$ 81,473), R$12,517 denominated in pounds sterling (12.31.2009  R$11,308) and the remaining balance is composed of various currencies. (b) (b)Aging list  Receivables by due date Breakdown September 30, 2010 % December 31, % Not yet due 1,425,947 81.4 Overdue Up to 60 days 78,205 4.5 From 61 to 90 days 22,131 1.3 From 91 to 180 days 81,418 4.6 From 181 to 360 days 19,456 1.1 Over 360 days 124,823 7.1 1,751,980 100.0 (c) Provision for impairment of trade receivables September 30, December 31, Balance at the beginning of the period Charge for the period Amounts reversed Balance at the end of the period The additions and recovery of accrued receivables were included in "Cost of services rendered" in the statement of operations. The maximum exposure to credit risk at the reporting date is the carrying value of each class of receivable mentioned above. 21 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated 6 (6) Deferred Income Tax and Social Contribution Deferred income tax and social contribution assets and liabilities are offset when there is a legal right of offsetting tax credits against tax debts and provided that they refer to the same tax authority, The movement in deferred income tax and social contribution assets and liabilities during the period ended September 30, 2010, without taking into consideration the offsetting of balances within the same tax jurisdiction, is as follows: Deferred income tax and social contribution asset December 31, 2009 Charged/(credited) to the income statement/equity September 30, 2010 Income tax loss carry forwards 12,669 95,087 Social contribution carry forwards (9,735) 32,903 Temporary differences: Provision for derivatives loss (22,271) 42,731 Provision for contingencies (114,238) 89,697 Allowance for losses on inventories and receivables accounts (11,421) 12,066 Deferred income from sale and leaseback Transactions (8,182) 31,039 TAM loyalty program (92,587) 110,892 Gain/(Losses) of revaluation of aircraft (26,280) 341,965 Finance leases (24,924) (414,530) Others 44,936 Total deferred income tax and social contribution asset 4 (290,938) 390,786 Deferred income tax and social contribution liability Revaluation reserve (Note 12) (55,710) Total deferred income tax and social contribution liability 4,718 (55,710) Total deferred income tax and social contribution netted 335,076 December 31, 2009 September 30, 2010 Deferred income tax and social contribution expected to be recovered within 12 months - Netted Deferred income tax and social contribution expected to be recovered after more than 12 months - Netted Total deferred income tax and social contribution netted All movements in deferred income tax and social contribution are recognized in the income statement except for certain amounts recognized in the revaluation reserve as shown in note 12. Deferred tax assets resulting from income tax and social contribution losses and temporary differences are recognized to the extent that the realization of the related tax benefit through the future taxable profits is probable. No deferred tax assets were recognized on the deductible temporary differences and tax losses for the newly acquired subsidiary Pantanal. 22 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated No tax credits were recognized on the tax losses of foreign subsidiaries in the amount of R$ 20,575 (September 30, 2009 – R$21,489). Deferred income tax and social contribution are presented at their net amounts as if the entire reported amount corresponded to a single legal entity. 23 TAM S.A. Notes to the Condensed Consolidated Interim Financial Information Three and nine month periods ended September 30 In thousands of reais, unless otherwise indicated 7 Property, Plant and Equipment Flight equipment Land and buildings Computer equipment Machinery and equipment Other Construction in progress Pre-delivery payments Total Net book amount December 31, 2009 Cost Accumulated depreciation Net book amount January 01, 2010 Acquired on acquisition of Pantanal at fair value (i) 90 71 Reimbursement of pre delivery payments Additions Transfer Disposals/write-offs Capitalized interest Other (ii) 50 8 56 Depreciation Net book amount September 30, 2010 Cost Accumulated depreciation Net book amount September 30, 2010 24 TAM S.A. Notes to the Condensed Consolidated Interim Financial Statements Three and nine months periods ended September 30, 2010 and 2009 and Year Ended December 31, 2009 In thousands of reais, unless otherwise indicated (i) Refers to the initial balance of Pantanal. The movements after the date of acquisition are included in the corresponding line items. (ii) Includes fixed assets acquired in the purchase of TAM Milor. During the nine-month period ended September 30, 2010, the Company received 11 aircraft.
